[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ORDER OF WEEKLY PAYMENTS
The plaintiff and defendant shall each pay the attorney for CT Page 291 the minor children, William J. Hennessey, ten dollars a week until the allowance for counsel fees has been paid.
The plaintiff and defendant failed to comply with the judgment which directed them to pay the fee for the children's attorney. "The fact that the order had not been complied with fully . . . does not dictate that a finding of contempt must enter. It is within the sound discretion of the court to deny a claim for contempt when there is an adequate factual basis to explain the failure to honor the court's order."  Marcil v. Marcil, 4 Conn. App. 403, 405
(1985). The evidence shows that the plaintiff and defendant do not presently have funds with which to make large lump-sum payments.
THIM, JUDGE